DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/10/2021.	
3.	Claims 17-29, 31-32 are pending. Claims 18-20, 22-25, 27-29, 31 are under examination on the merits. Claims 17-18, 20, 27-28, 31 are amended. Claim 30 is cancelled. Claims 1-16 are previously cancelled. Claims 17, 21, 26, and 32 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 18-20, 22-25, 27-29, 31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 29 recites “wherein conditions for the curing of the layer comprise baking at 150-650°C for 30-180 seconds“, wherein applicant fails to articulate by sufficiently distinct functional language, if the recited layer is the underlayer (i.e., coating) or a photoresist layer, 
For the purpose of examination against the prior art, claim 29 is construed to recites “wherein conditions for the curing of the underlayer comprise baking at 150-650°C for 30-180 seconds“.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 18-20, 22-25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pub. No. 2011/0311915 A1; hereinafter “”915”) in view of Shi et al. (US Pat. No. 5,972,247; hereinafter “’247”) or Hattori et al. (US Pub No. 2009/0081582 A1; hereinafter “”582”).  

Regarding claims 18-20, 27, 29: “915 teaches a method for manufacturing a semiconductor (Page 3, [0026]) comprising: forming an underlayer which comprises applying a layer of an underlayer forming composition to a substrate, curing the layer to form a coating which is the underlayer, wherein the composition comprises a solvent and a semiconductor material, forming a layer of a photoresist composition above the underlayer, curing the photoresist composition to form a photoresist layer, exposing the substrate coated with the photoresist layer, developing the exposed substrate to form a resist pattern, etching with the resist pattern as a mask and processing the substrate (Page 15, claim 8). “915 teaches a resist 
However, ‘247 teaches a method for manufacturing a coating comprising: applying a layer of a composition to a substrate (Col. 3, lines 44-53), and curing the layer to form the coating and wherein the composition comprises a solvent and a semiconductor material wherein said semiconductor material(Col. 6, lines 63-66) comprises a compound represented by compound 32 (Col. 17, lines 20-39) or compound 36 (Col. 18, lines 33-48) with benefit of providing a thermally stable, glassy, and highly fluorescent materials in condensed thin film which dramatically exhibits different physical properties (Col. 2, lines 55-60). 


    PNG
    media_image1.png
    200
    265
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    187
    263
    media_image2.png
    Greyscale

Alternatively, ‘582 teaches a method for manufacturing a coating (Page 9, [0091]; Page 12, [0120-[0121])  comprising: applying a layer of a composition to a substrate (Page 9, [0091]), and curing the layer to form the coating and wherein the composition comprises a solvent and a semiconductor material wherein said semiconductor material (Page 9, [0099]) comprises a compound represented by (1,3,5-tris(p-(p-hydroxyphenyl) phenyl) benzene (abbreviated as THTPPB) (Page 9, [0099]; Page 15, Claim 1) derived from a compound of the formula BP (Page 1, [0009]) or the formula BN (Page 1, [0013]) having a lower steric hindrance among its 1, that is, when a hydroxy group (--OH) is bound to the benzene ring, the hydroxy group easily forms (--O'1) by eliminating its hydrogen atom (Page 2, [0025]). The hydrogen atom is easily eliminated upon irradiation particularly with ionizing radiation such as actinic radiation, and the eliminated hydrogen atom is estimated to promote the generation of an acid from a photo-acid generator that was incorporated into the composition. This promotion in acid generation leads to generation of a larger amount of acids than usual, thus allowing the same amount of acids to be generated by irradiation with a lower dose of actinic radiation. As a result, the sensitivity of the composition as a positive tone chemically amplified resist is significantly improved (Page 2, [0026]). 

    PNG
    media_image3.png
    257
    282
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    250
    297
    media_image4.png
    Greyscale
               
    PNG
    media_image5.png
    252
    288
    media_image5.png
    Greyscale

In an analogous art of the photosensitive resist underlayer film forming composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the semiconductor material by “915, so as to include the semiconductor material comprises a compound of formula 1 at set forth as taught by “247, and would have been motivated to do so with reasonable expectation that this would result in providing a thermally stable, glassy, and highly fluorescent materials in condensed thin film which dramatically exhibits different physical properties as suggested by “247 (Col. 2, lines 55-60). 
1, that is, when a hydroxy group (--OH) is bound to the benzene ring, the hydroxy group easily forms (--O'1) by eliminating its hydrogen atom (Page 2, [0025]). The hydrogen atom is easily eliminated upon irradiation particularly with ionizing radiation such as actinic radiation, and the eliminated hydrogen atom is estimated to promote the generation of an acid from a photo-acid generator that was incorporated into the composition. This promotion in acid generation leads to generation of a larger amount of acids than usual, thus allowing the same amount of acids to be generated by irradiation with a lower dose of actinic radiation. As a result, the sensitivity of the composition as a positive tone chemically amplified resist is significantly improved as suggested by “582 (Page 2, [0026]). 

Regarding claim 22: “915 teaches a method for manufacturing a semiconductor (Page 3, [0026]), wherein the solvent is selected from the group consisting of ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, methyl cellosolve acetate, ethyl cellosolve acetate, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, propylene glycol, propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate, propylene 
“582 teaches the method for manufacturing a coating (Page 9, [0091]; Page 12, [0120-[0121]), wherein the solvent is toluene (Page 8, [0080]-[0081]; Page 9, [0094]). 

Regarding claim 23: “915 teaches a method for manufacturing a semiconductor (Page 3, [0026]), wherein the amount of the semiconductor material comprising the compound of formula (1) is 2-40 mass% relative to the total amount of the composition (Page 3, [0027]). 
 “582 teaches the method for manufacturing a coating (Page 9, [0091]; Page 12, [0120-[0121]), wherein the amount of the semiconductor material comprising the compound of formula (1) is 2-40 mass% relative to the total amount of the composition (Page 12, [0119], Table 1). 

Regarding claims 24-25: “915 teaches a method for manufacturing a semiconductor (Page 3, [0026]), further comprising a surfactant (Page 9, [0066]), a crosslinking agent (Page 3, [0029]), or an acid generator (Page 3, [0030]). 
“582 teaches the method for manufacturing a coating (Page 9, [0091]; Page 12, [0120-[0121]), further comprising a surfactant (Page 9, [0090]), a crosslinking agent (Page 8, 0074]; Page 13, [0122], Table 3), an acid generator (Page 6, [0058]). 

28 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pub. No. 2011/0311915 A1; hereinafter “”915”) in view of Shi et al. (US Pat. No. 5,972,247; hereinafter “’247”) or Hattori et al. (US Pub No. 2009/0081582 A1; hereinafter “”582”) as applied to claim 1 above, and further in view of Uehara et al. (US Pat. No. 6,034,416; hereinafter “”416”). 

Regarding claim 28: The disclosure of “915 in view of “247 or “582 is adequately set forth in paragraph 9 above and is incorporated herein by reference.  “915 in view of “247 or “582 does not expressly teach the substrate is a non-flat substrate, the height difference between the top part and the lower part of the substrate surface is 10-10,000 nm. 
However, “416 teaches the top surface of a substrate in a peripheral circuit region is at a level that is higher than the top surface of the substrate in a memory cell region and that is substantially equal to the top surface of a floating gate electrode (Col. 3, lines 20-47), wherein the height difference between the top part and the lower part of the substrate surface is 10-10,000 nm (Col. 11, lines 52-66 to Col. 12, lines 1-21) with benefit of providing the process step of forming a such level difference that the top surface of the semiconductor substrate in the memory cell region Rmemo is set lower than the top surface of the semiconductor substrate in the peripheral circuit region Rperi is performed by selective epitaxy. As a result, the breakdown voltages of the tunnel oxide film and the gate oxide film can be increased. Furthermore, variations in thickness of the first conductor film because of dishing occurring during CMP can be reduced by performing the process step of leveling the top surface of the polycrystalline silicon film 32 as the first conductor film in the memory cell region Rmemo with the top surface of the semiconductor substrate in the peripheral circuit region Rperi by means of etching and CMP in combination. Moreover, it is no longer necessary to take a mask misalignment, ordinarily resulting from a non-flat substrate surface, into consideration  (Col. 24, lines 55-67 to Col. 25, lines 1-5). 
. 

11.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pub. No. 2011/0311915 A1; hereinafter “”915”) in view of Shi et al. (US Pat. No. 5,972,247; hereinafter “’247”) or Hattori et al. (US Pub No. 2009/0081582 A1; hereinafter “”582”) as applied to claim 1 above, and further in view of Kudoh et al. (US Pat. No. 5,248,854; hereinafter “”854”).

Regarding claim 31: The disclosure of “915 in view of “247 or “582 is adequately set forth in paragraph 9 above and is incorporated herein by reference.  “915 in view of “247 or “582  
However, “854 teaches for forming the interlayer connection structure, the lower level wiring conductor and the conductive pillar are formed within the groove formed in the deposited first photoresist layer. This means that the conductive pillar is formed in a self-alignment with the lower level wiring conductor by action of the groove formed in the deposited first photoresist layer. Therefore, the wiring pitch can be reduced to a limit determined by a photolithography. In other words, the wiring pitch can become free from a tolerance margin for misalignment and a dimensional error of semiconductor process, which were causes for increasing the wiring pitch (Col. 3, lines 12-26; Col. 3, lines 65-68 to Col. 4, lines 19). 
In an analogous art of photosensitive resist underlayer film forming composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method for manufacturing a semiconductor by “915, so as to include forming wiring in the processed substrate as taught by “854, and would have been motivated to do so with reasonable expectation that this would result in providing the wiring pitch can be reduced to a limit determined by a photolithography. In other words, the wiring pitch can become free from a tolerance margin for misalignment and a dimensional error of semiconductor process, which were causes for increasing the wiring pitch as suggested by “854 (Col. 3, lines 12-26; Col. 3, lines 65-68 to Col. 4, lines 19). 

Response to Arguments
12.	Applicant’s arguments with respect to claims 26-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/30/2020